PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/244,081
Filing Date: 23 Aug 2016
Appellant(s): HENKEL AG & CO. KGAA et al.



__________________
Steven C. Bauman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 12, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 5, 7, and 9 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1, 4, 5, 7, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“Chou Declaration” (Kang Wei Chou pursuant to 37 C.F.R. § 1.132 filed March 3, 2021) and “Remarks” (Applicant’s response filed March 3, 2021)) in view of  Fang (Fang et al. Sintering of ultrafine and nanosized particles. 17. Sintering of advanced materials. Woodhead Publishing. 2010. Pp. 434-473.) and Li (Li et al. “Enhancement of electrical properties of anisotropically conductive adhesive joints via low temperature sintering.” Journal of Applied Polymer Science, Vol. 99, 1665-1673 (2006)).
Claims 1, 4, 5, 7, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“Chou Declaration” (Kang Wei Chou pursuant to 37 C.F.R. § 1.132 filed March 3, 2021) and “Remarks” (Applicant’s response filed March 3, 2021)) in view of  Fang (Fang et al. Sintering of ultrafine and nanosized particles. 17. Sintering of advanced materials. Woodhead Publishing. 2010. Pp. 434-473.) and Adachi (US 2003/0201426).
Claims 1 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“Chou Declaration” (Kang Wei Chou pursuant to 37 C.F.R. § 1.132 filed March 3, 2021) and “Remarks” (Applicant’s response filed March 3, 2021)) in view of  Fang (Fang et al. Sintering of ultrafine and nanosized particles. 17. Sintering of advanced materials. Woodhead Publishing. 2010. Pp. 434-473.) and Das (Das et al. Electrical conductivity and reliability of nano- and micro-filled conducting adhesives for z-axis interconnections. IEEE 2006 Electronic Components and Technology Conference. 112-118.).
In the April 26, 2022 Advisory Action, the 112(b) rejection of claim 1 was withdrawn due to persuasive argument (Advisory Action April 26, 2022, pg. 3 “112(b)”).
(2) Response to Argument
112(a)
	The 112(a) rejection is based on a lack of written description for the limitation “non-nanometer sized” silver particles, which was amended into the claim during prosecution on October 4, 2021. 
	The appellant argues the inventive composition provides an alternative to nano-particulate metals (appellant’s disclosure [0006] and abstract) (Remarks para. spanning pgs. 3-4).
	The examiner respectfully disagrees. In appellant’s specification [0006] and abstract recite “Thus, invention compositions provide an alternative to nano-particulate metals that must be subjected to mechanical force during cure.” Emphasis added. Appellant’s invention is an alternative to “nano-particulate metals that must be subjected to mechanical force during cure”. Emphasis added. Claim 1 line 3 “non-nanometer sized silver particles” excludes all nanometer sized silver particles and not just those that must be subjected to mechanical force during cure. 
	The appellant argues appellant’s Example 1 includes micron-sized, sub-micron-sized, and nano-sized particles, which describes nano-sized particles, providing written description support for the alternative (i.e. “non-nanometer sized” (Remarks para. spanning pgs. 3-4).
	The examiner respectfully disagrees. Appellant’s [0053] recites “All silver materials are sub-micron to micron sized silver, except the final entry, which is a nano-sized silver”. Therefore, the silver materials range in size from sub-micron to micron, except for the final entry, which is just nano-sized silver. The broadest reasonable interpretation of the term “sub-micron” is less than micron sized silver. Appellant’s specification does not further define the term “sub-micron”. Therefore, absent evidence to the contrary, sub-micron encompasses all silver materials less than micron sized. Nanometer size is less than micron size. It appears that all examples in appellant’s specification do not exclude the presence of nanometer sized silver particles.
	The appellant argues “sub-micron” refers to particles between 100 and 1000 nm (i.e. particles that are not nanometer-sized, but are also smaller than 1 micron) (Remarks para. spanning pgs. 4-5). 
	The examiner respectfully disagrees. Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). Evidence to support the above allegation that sub-micron refers to 100 to 1000 nm particles has not been presented.
In the Remarks filed April 6, 2022 on page 8 the appellant persuasively argued “nanometer-sized particles” or “nanoparticles” have dimensions between 1 and 100 nm as supported by TWI-Global, Wikipedia, and Horiba (April 26, 2022 Advisory Action pg. 3 “112(b)”). Therefore, the broadest reasonable interpretation of non-nanometer sized are particles with a size below 1 nm and particles with a size above 100 nm. Appellant does not have support for the conductive adhesive containing particles below 1 nm  and particles above 100 nm, where the lower and upper limits have no bounds.
Applicant’s Admitted Prior Art in view of Fang and Li
Applicant’s Admitted Prior Art in view of Fang and Adachi
Applicant’s Admitted Prior Art in view of Fang and Das
	The pending prior art rejections are based on Applicant’s Admitted Prior Art teaching the claimed sinterable non-nanometer sized silver particles with the psi, crystallinity, and anisotropy features were commercially available at the time of filing on August 23, 2016 (Chou Declaration “6.” Pg. 3 first paragraph; Remarks pg. 8 middle paragraph). This primary reference is combined with a secondary reference (i.e. Li, Adachi, or Das) to teach the obviousness of using non-nanometer sized silver particles in conductive adhesive. The third reference, Fang, teaches sintering temperature is a function of particle size (Fang 17.3.1 Sintering temperature, Figs. 17.2, 17.4, 17.6), such that the claimed sintering temperature is a property of the commercially available particles.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	The appellant argues there is no evidence to select the available silver particles for use in a conductive adhesive because their existence does not constitute evidence to substitute for the silver particles in Li, Adachi, and Das (Remarks pg. 7 para. 2).
	The examiner respectfully disagrees. Applicant’s Admitted Prior Art teaches silver particles having each of the claimed size (i.e. non-nanometer sized), psi, crystallinity, and anisotropy characteristics were commercially available at the time of filing on August 23, 2016 (Chou Declaration “6”,. Pg. 3 first paragraph; Remarks pg. 8 middle paragraph). The secondary references, Li, Adachi, or Das, teach the obviousness of using micron sized (i.e. non-nanometer sized) particles in a conductive paste. 
In the first rejection, Li teaches an electrically conductive adhesive with 5 to 10 um size particles results in an easier soldering process, lower processing temperature, lead-free, fluxless bonding that eliminates postassembly cleaning and disposal of detergent and flux residual, eliminates underfilling, and has fine  pitch capability that enables miniaturization (Li Introduction). In the second rejection, Adachi teaches an electroconductive paste (Adachi [0002]) with high crystalline, polycrystalline, 4.5 to 7 um silver powder particles (Adachi [0010], [0018], [0023]) forms a sintered electrode with high resistance (Adachi [0010]), sufficient solder wettability, and high bonding-strength (Adachi [0011], [0020]). In the third rejection, Das teaches conducting adhesive (Das abstract) with silver micro particles (Experimental Procedure) having an average size of about 5 um have a high filler loading such that adjacent particles mutually united and necking phenomena occurs to achieve a conduction path (Das Results and Discussion para. 1, Fig. 1(B)) where controlling the particle size of the adhesive allows for filling of small diameter holes, integration in laminate chip carrier substrates, and improves reliability of electrically conductive joints formed between adhesive and metal surfaces (Das abstract). 
	Appellant’s specification recites similar benefits of the invention as compared to the prior art of enhanced conductivity ([0006]), good sintering capabilities, reduced pores, more connection points (i.e. high bonding-strength where increased connection increases bonding strength, Adachi [0011], [0020]; high filler loading to achieve a conduction path, Das Results and Discussion para. 1, Fig. 1(B)), and no need to sinter under excessive heat (i.e. lower processing temperature, Li Introduction) ([0007]). Expected beneficial results are evidence of obviousness. MPEP 716.02(c)(II).
	The appellant argues the cited documents of record disclose satisfactory results from the use of the particular particles that make the conductive formulas, and do not disclose themselves as inadequate (Remarks pg. 8 para. 2).
The examiner respectfully disagrees. 35 U.S.C. is based on the determination of obviousness of the claimed invention. MPEP 2141. An example of a rationale that may support a conclusion of obviousness includes: (B) Simple substitution of one known element for another to obtain predictable results. MPEP 2143(I). To reject a claim based on this rationale, Office personnel must articulate the following:
a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
a finding that the substituted components and their functions were known in the art;
a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
whatever additional finding based on the Graham factual inquiries may be necessary, in view of the facts of the cased under consideration, to explain a conclusion of obviousness. MPEP 2143(I)(B).
In the instant case, (1) the prior art teaches a conductive adhesive (i.e. product) that differs from the claimed conductive adhesive by silver particles. (2) Applicant’s Admitted Prior Art teaches non-nanometer sized (i.e. micron) silver particles with a known function. (3) Using micron sized silver particles produce predictable results, such as easier soldering, lower processing temperature, and fine pitch (Li Introduction para. 3), high resistance, wettability, and bonding-strength (Adachi [0010], [0011], [0020]), and form a conduction pathway with improve reliability (Das Abstract, Results and Discussion para. 1, Fig. 1(B)). 
Further, in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). MPEP 2141.01(a)(I). 
	In the instant case, Li, Adachi, and Das are in the same field of endeavor as appellant’s claimed invention of conductive adhesive with sinterable non-nanometer sized silver particles (Li Introduction; Adachi [0002], [0010], [0018], [0023], [0025]; Das abstract, Experimental Procedure, Results and Discussion para. 1, Fig. 1(B)). Li, Adachi, and Das are also in the same field of endeavor as Applicant’s Admitted Prior art of sinterable non-nanometer sized silver particles (Li Introduction; Adachi [0002], [0010], [0018], [0023], [0025]; Das abstract, Experimental Procedure, Results and Discussion para. 1, Fig. 1(B)). Further, Adachi teaches a high crystalline silver powder ([0001], [0018]) that is polycrystalline (i.e. varying orientations) ([0023]). Similarly, the powder of Applicant’s Admitted Prior Art has at least 50% degree of crystallinity (i.e. high crystallinity) and is anisotropic with respect to crystallographic direction (i.e. polycrystalline). Therefore, Li, Adachi, and Das are proper for use in a 103 obviousness rejection.
	The appellant argues hindsight that one of ordinary skill in the art would have been led to modify the particles in the known conductive adhesives with those having appellant’s claimed features (Remarks pg. 8 para. 3).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The appellant argues the presently claimed invention surprisingly confers particularly beneficial sintering properties, including low porosity, low sintering temperature, high die shear strength, and high substrate adhesion (appellant’s specification [0007], [0041], [0056], [0057]), where sample Silver 3 describes all three claimed characteristics with higher die shear strength (DSS) and adhesion (TLSS) (Remarks pg. 10 para. 3) and the fully characterized comparative examples fall outside the scope of appellant’s claim (Remarks pg. 12 para. 2).
	The examiner respectfully disagrees. The “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. MPEP 716.02(d). In the instant case, appellant’s Table 1 does not provide sufficient evidence to establish unexpected results. Table 1 only includes one inventive example, Silver 3. One example is not commensurate in scope with the claims because it does not provide evidence that the results occur over the entire claimed range. 
	The data presented in appellant’s Table 1 is incomplete. Silver 4-7, 9, and 11 are missing crystallinity data and Silver 11 is missing intensity 200/intensity 111 data. Silver 4 and 5 have psi values and intensity 200/intensity 111 values that fall within the claimed range, but crystallinity data is not presented. It is unclear what the resulting no wetting of DBC is caused by. 
	Appellant’s above argument and the data in Table 1 appears to focus on the unexpected results of the conductive adhesive being caused by using silver particles with a psi of less than 0.0020, at least 50% crystallinity, and intensity 200/intensity 111 of more than 0.5. However, the silver particles were commercially available at the time the ‘081 Application was filed on August 23, 2016 (Chou Declaration “6.” Pg. 3 first paragraph, 3/3/21 Remarks pg. 8 middle paragraph). Evidence of unexpected results of the claimed conductive adhesive using known silver particles does not appear to have been presented.
Double Patenting
	The double patenting rejection of claims 1, 4, 5, 7, and 19 over claims 1-20 of App. No. 15/896,418, now US Patent 11,075,309, was not argued by appellant. The rejection will be maintained until it has been properly overcome. 
Summary
In conclusion, appellant’s specification does not provide written description support for “non-nanometer sized” particles. Nanometer sized particles are 1 to 100 nm (April 26, 2022 Advisory Action pg. 3 “112(b)”). Therefore, non-nanometer sized particles are less than 1 nm and more than 100 nm, with no lower or upper limits.
Further, Applicant’s Admitted Prior Art in view of one of Li, Adachi, and Das renders obvious using known non-nanometer sized silver particles in a conductive adhesive composition with micron sized (i.e. non-nanometer sized) silver for the benefits of an easier soldering process, lower processing temperature, and fine pitch capability (Li Introduction para. 3), high resistance, wettability, and bonding-strength (Adachi [0010], [0011], [0020]), and to achieve a conduction pathway with improve reliability (Das Abstract, Results and Discussion para. 1, Fig. 1(B)). Sufficient evidence to overcome these obviousness rejections has not been presented.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.po